I believe the "other acts" evidence and gruesome photographs admitted during the guilt phase of the trial, and the introduction of the defendant's irrelevant criminal history in the mitigation phase, wholly undermined the jury's findings that the appellant was guilty of aggravated murder and the aggravated circumstances. See State v. Hutton (May 9, 1988), Cuyahoga App. No. 51704, unreported (concurring opinion). The Supreme Court, however, has ruled the evidence harmless or properly admitted. See State v. Hutton (1990), 53 Ohio St.3d 36, 559 N.E.2d 432. Only because I am bound by *Page 353 
the Supreme Court's decision do I concur in the majority opinion affirming the death sentence.